Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4, 8-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Innes et al. (US20170259309). Innes et al. fails to teach/disclose all of the limitations of independent claims 3-4, 8-12, 14, 16-18, including the following limitations of claim 3: “a motion controller, hydraulic power unit, and a manifold with adjustable electro-hydraulic valves”, claim 4: “explosion proof electric motors with controls in a panel outside a hazardous area”, claim 8: “an inspection system having a camera housed in a protective case behind a protective glass”, claim 9: “a distance measurement system comprising a laser sensor mounted on the nozzle assembly”, claim 10: “an encoder transmitting data over fiber optic cables for operation in classified hazardous environments”, claim 11: “one or more crash detection whisker style limit switches mounted radially around an end effector”, claim 12: “software that analyzes point cloud data to recognize standard geometry and then populates missing data to yield a complete feature profile”, claim 14: “software that automatically recognizes point cloud data as standard geometry and inserts 3D surfaces”, claim 16: “a plurality of hydraulically actuated cylinders and motors allowing operation in hazardous and explosive environments”, claim 17: “a maximum folded body envelope that allows installation through a hole as small as approximately 18 inches in diameter”, claim 18: “a plurality of hose management systems that accommodate axial and radial motion of a control arm”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711